In an action to foreclose a mortgage, the defendant Lion Properties appeals from (1) an order of the Supreme Court, Nassau County (Molloy, J.), dated January 21, 1994, which granted the plaintiff’s motion for a judgment of foreclosure and sale, and (2) a judgment of the same court, entered January 24, 1994, which is in favor of the plaintiff and against it, inter alia, directing the sale of the subject property.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The defendant’s contentions are without merit (see, Peoples Westchester Sav. Bank v Parry, 147 AD2d 463; Isaacson v Karpe, 84 AD2d 868). Miller, J. P., Joy, Krausman and Gold-stein, JJ., concur.